Citation Nr: 1728878	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for narcolepsy.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A motion to advance this appeal on the Board's docket has been raised by the Board.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for "narcolepsy (claimed as sleep disorder)" on the basis that it neither occurred in nor was caused by service.  Although notified of this denial, the Veteran did not initial an appeal of that determination.  

2.  The evidence received since the April 2002 rating decision does not relate to an unestablished fact necessary for the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 2002 rating decision that denied service connection for narcolepsy (claimed as sleep disorder) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for narcolepsy have not been met.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that additional VA treatment records were added to the record in June 2017.  Based on the duplicative, irrelevant, and/or cumulative nature of this addition evidence, there is no prejudice to the Veteran for the Board to proceed with its appellate review of the claims without initial AOJ consideration, or without obtaining a waiver of this consideration.

The Veteran first submitted a claim of entitlement to service connection for a sleep disorder in February 2001.  He wrote on his application that his sleep disorder had started in 1957 while stationed in Germany.  The evidence at the time of the final April 2002 rating decision included October 1995 treatment records which showed that the Veteran reported excessive daytime somnolence and was diagnosed with idiopathic hypersomnolence and narcolepsy.

A disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In an April 2002 rating decision, entitlement to service connection for narcolepsy (claimed as sleep disorder) was denied.  The claim was denied because the condition neither occurred in nor was caused by service.  The Veteran received adequate notice of the denial and his appeal rights, but did not appeal the April 2002 rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356  (Fed. Cir. 1998).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 2008, the Veteran filed a new claim of entitlement to service connection for narcolepsy.  He submitted a written statement describing how in 1957 he may have had a "rough" parachute jump, and that after that he started having an uncontrollable urge to sleep.  The Veteran also wrote that he had attempted to track down his fellow soldiers who could verify his account, but they were deceased or he was unable to find them.  In an October 2008 rating decision, entitlement to service connection for narcolepsy was denied because no new and material evidence had been submitted.  

The Board has reviewed all of the evidence of record and finds that there has been no new and material evidence submitted since the April 2002 rating decision.  The evidence of record at the time of the last prior denial established that the Veteran had a current diagnosis of narcolepsy, but the evidence failed to show that it had its onset in service or was related to any incident or injury in service.  Evidence which indicates that narcolepsy began in service or was related to an in-service event would therefore be material as it would relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

None of the evidence received since the April 2002 rating decision and relates to an unestablished fact necessary to substantiate the claim.  In that regard, there is still no competent medical evidence indicating that the Veteran's narcolepsy began in service or is related to his active duty service.  The only additional evidence received since 2002 are treatment records of the Veteran, which continue to show only a current diagnosis of narcolepsy, and the lay statements of the Veteran indicating that he believes that his narcolepsy began in 1957.  These medical records and lay statements are duplicative and cumulative of evidence already of record in 2002.  In the absence of any additional evidence which could be construed as new and material, the Board has no basis upon which to reopen the claim.

In sum, the evidence that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for narcolepsy.  38 C.F.R. § 3.156.  The evidence received since April 2002 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the requirements have not been met to reopen the claim.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for narcolepsy is not reopened.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


